PER CURIAM.
We affirm the final judgment of dissolution of marriage in all respects.
In a separate appeal, Norman Brown asserts that the trial court failed to make a necessary finding with respect to his present ability to comply with the provisions in the contempt order as required by Bowen v. Bowen, 471 So.2d 1274 (Fla.1985). Appellee concedes this error. We remand for that correction. Upon its fulfillment, the judgment of contempt is likewise affirmed.
Final judgment of dissolution affirmed; judgment of contempt remanded for correction.